          Case 2:20-cv-00127-SMJ   ECF No. 1   filed 03/30/20   PageID.1 Page 1 of 42




 1

 2

 3

 4

 5
     ACADIA LAW PLLC
 6   Valerie Ann Lee, WSBA No. 23548
     P.O. Box 15935
 7   Seattle, WA 98115
 8
     (207) 409-6060

 9

10                     IN THE UNITED STATES DISTRICT COURT FOR

11                       THE EASTERN DISTRICT OF WASHINGTON

12

13   KALISPEL TRIBE OF INDIANS, a         Case No.

14   federally recognized Tribe; KALISPEL
     TRIBAL ECONOMIC AUTHORITY, COMPLAINT FOR DAMAGES and
15   a tribal corporation; and NORTHERN DEMAND FOR JURY TRIAL
16   QUEST RESORT AND CASINO, a
     tribal corporation;
17
                         Plaintiffs,
18
     v.
19

20   THE 3M COMPANY, TYCO FIRE
     PRODUCTS L.P., successor in interest
21
     to THE ANSUL COMPANY;
22   BUCKEYE FIRE EQUIPMENT
     COMPANY; CHEMGUARD INC.;
23
     KIDDE FIREFIGHTING, INC.;
24   NATIONAL FOAM, INC.; and the
     UNITED STATES OF AMERICA.
25

26                       Defendants.

                                                                      ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 1 of 37             P.O. Box 15935
                                                                     SEATTLE, WASHINGTON 98115
                                                                     Telephone: (207) 409-6060
            Case 2:20-cv-00127-SMJ                          ECF No. 1             filed 03/30/20             PageID.2 Page 2 of 42




 1                                                                  CONTENTS
     I.        INTRODUCTION ................................................................................................................. 3
 2
     II.       PARTIES ............................................................................................................................... 5
 3   III. JURISDICTION .................................................................................................................... 7
 4   IV. VENUE .................................................................................................................................. 7
 5   V.        JURY DEMAND ................................................................................................................... 8
     VI. FACTS ................................................................................................................................... 8
 6
     VII. CLAIMS .............................................................................................................................. 24
 7
           FIRST CAUSE OF ACTION AGAINST THE MANUFACTURING DEFENDANTS
 8         NEGLIGENCE ................................................................................................................................... 24

 9         SECOND CAUSE OF ACTION AGAINST THE MANUFACTURING DEFENDANTS FOR
           FAILURE TO WARN .............................................................................................................. 26
10         THIRD CAUSE OF ACTION AGAINST THE MANUFACTURING DEFENDANTS FOR
11         MANUFACTING DEFECT/DEFECTIVE DESIGN .............................................................. 29
           FOURTH CAUSE OF ACTION AGAINST THE MANUFACTURING DEFENDANTS FOR
12
           BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY ..................................... 31
13         ASSERTION OF PUNITIVE DAMAGES AGAINST THE MANUFACTURING
14         DEFENDANTS ........................................................................................................................ 33
           FIFTH CAUSE OF ACTION AGAINST THE UNITED STATES FOR TRESPASS ........... 34
15
           SIXTH CAUSE OF ACTION AGAINST THE UNITED STATES FOR NEGLIGENCE .... 34
16         SEVENTH CAUSE OF ACTION AGAINST THE UNITED STATES FOR NUISANCE ... 35
17   VIII. PRAYER FOR RELIEF ...................................................................................................... 37
18

19

20

21

22

23

24

25

26

                                                                                                                         ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 2 of 37                                                                  P.O. Box 15935
                                                                                                                        SEATTLE, WASHINGTON 98115
                                                                                                                        Telephone: (207) 409-6060
        Case 2:20-cv-00127-SMJ     ECF No. 1    filed 03/30/20   PageID.3 Page 3 of 42




 1                                   I.     INTRODUCTION
 2          1.     This action arises from the design, manufacture, and sale of Aqueous
 3   Film Forming Foam (“AFFF”) and use and disposal of the same by the United
 4   States Air Force (“USAF”) at and around the Fairchild Air Force Base
 5   (“Fairchild”) in eastern Washington.
 6           2.    The action seeks damages resulting from the contamination of
 7   Plaintiffs’ water, purchased from and supplied by the City of Airway Heights
 8   (“City”). The contamination of and injury to the Plaintiffs’ property was caused by
 9   toxic pollutants in AFFF used, disposed of, and released at and around Fairchild.
10   AFFF was designed, manufactured, marketed, and sold to the UNITED STATES
11   for use in fire training and response at and near Fairchild and other federal
12   facilities.
13           3.    The AFFF contained per and polyfluorinated alkyl substances
14   (“PFAS”), which include perfluorooctanesulfonic acid (“PFOS”) and
15   perfluorooctanoic acid (“PFOA”). References to PFAS herein shall be construed to
16   include PFOA and PFOS unless otherwise stated.
17           4.    PFAS are bio-accumulative in humans and other organisms.
18   Scientific studies have associated exposures to PFAS with carcinogenicity,
19   toxicity, and developmental defects in humans. Scientific studies also demonstrate
20   that exposure from drinking contaminated water is harmful to health.
21           5.    PFAS are extremely long-lived in the environment. Data show that
22   they do not break down in in the environment even after decades.
23           6.    PFAS are very mobile in different environmental media. They can be
24   carried long distances by air and can migrate long distances through groundwater.
25           7.    In 2016 the United States Environmental Protection Agency (“EPA”)
26   established a health advisory limiting concentrations of PFAS in drinking water.

                                                                       ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 3 of 37              P.O. Box 15935
                                                                      SEATTLE, WASHINGTON 98115
                                                                      Telephone: (207) 409-6060
        Case 2:20-cv-00127-SMJ      ECF No. 1    filed 03/30/20   PageID.4 Page 4 of 42




 1   EPA advised that PFOA and PFOS in drinking water, either individually or
 2   combined, should not be greater than 70 parts per trillion (0.07 parts per billion).
 3   EPA scientists have since proposed making the advisory more protective by
 4   lowering these numbers and adding other compounds within the PFAS family.
 5          8.    Some states currently have lower values for the protection of health
 6   than the current EPA advisory and also have regulated PFAS in addition to PFOA
 7   and PFOS. As of the date of filing, the State of Vermont, for example, has issued a
 8   health advisory that limits PFAS to a combined total of 20 parts per trillion of
 9   PFOA, PFOS, perfluorohexane sulfonic acid (“PFHxS”), perfluoroheptanoic acid
10   (“PFHpA”), and perfluorononanoic acid (“PFNA”).
11          9.    AFFF and its PFAS are pollutants within the meaning of the Federal
12   Clean Water Act and the Washington State Clean Water Act.
13          10. AFFF use and disposal at Fairchild resulted in PFAS in nearby
14   groundwater, contamination of the City’s wellfield, and, in turn, contamination of
15   Plaintiffs’ water in excess of the federal advisory for PFAS and standards adopted
16   by states for the protection of health and the environment.
17          11.    The contamination of the City’s water supply resulted in injury to
18   Plaintiffs’ water, making it unsuitable for use. The water is used to support their
19   business and governmental activities on approximately 250 acres of Reservation
20   and Trust lands near Airway Heights, Washington. This injury to Plaintiffs’
21   property and the loss of their use of their property, caused millions of dollars of
22   damages to Plaintiffs.
23          12.    PFAS-containing AFFF caused Plaintiffs’ property injury and
24   resulting damages.
25

26

                                                                        ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 4 of 37               P.O. Box 15935
                                                                       SEATTLE, WASHINGTON 98115
                                                                       Telephone: (207) 409-6060
        Case 2:20-cv-00127-SMJ     ECF No. 1    filed 03/30/20   PageID.5 Page 5 of 42




 1                                        II.    PARTIES
 2         13.    Plaintiff, KALISPEL TRIBE OF INDIANS (“TRIBE”), is a federally
 3   recognized tribe with Reservation and Trust lands in eastern Washington including
 4   250 acres near Airway Heights, Washington.
 5         14.    Plaintiff, KALISPEL TRIBAL ECONOMIC AUTHORITY
 6   (“KTEA”), is a tribal corporation managing economic enterprises. It has a main
 7   office located at 100 North Hayford Road, Airway Heights, WA.
 8         15.    Plaintiff, NORTHERN QUEST RESORT AND CASINO
 9   (“NORTHERN QUEST”), is a tribal corporation. It has a main office located at
10   100 North Hayford Road, Airway Heights, WA.
11         16.     Defendant, THE 3M COMPANY (“3M”), f/k/a the Minnesota
12   Mining and Manufacturing, Co., is a Delaware corporation and does business
13   throughout the United States, including in Washington. It is based in Maplewood,
14   Minnesota. 3M designed, manufactured, marketed, and sold PFAS-containing
15   AFFF used for fire training and response at military bases and other locations
16   throughout the country, including Fairchild.
17         17.    Defendant TYCO FIRE PRODUCTS, L.P. (“TYCO”) is a Delaware
18   limited partnership with principal offices at 1400 Pennbrook Parkway, Lansdale,
19   PA. Upon information and belief, TYCO is the successor-in-interest to ANSUL,
20   INC. (“Ansul”). TYCO manufactures the Ansul brand of products. TYCO does
21   business throughout the United States, including in Washington. TYCO, and/or its
22   predecessor in interest Ansul, designed, manufactured, marketed, and sold AFFF
23   to the United States military including, on information and belief, to Fairchild.
24         18.    Defendant CHEMGUARD INC. (“CHEMGUARD”) is a Wisconsin
25   corporation with its principal place of business in Marionette, Wisconsin.
26   CHEMGUARD does business throughout the United States, including, on

                                                                       ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 5 of 37              P.O. Box 15935
                                                                      SEATTLE, WASHINGTON 98115
                                                                      Telephone: (207) 409-6060
        Case 2:20-cv-00127-SMJ      ECF No. 1    filed 03/30/20   PageID.6 Page 6 of 42




 1   information and belief, in Washington. At all times relevant CHEMGUARD
 2   designed, manufactured, marketed, and sold AFFF to military facilities and bases
 3   throughout the United States, including, on information and belief, to Fairchild.
 4         19.    Defendant BUCKEYE FIRE EQUIPMENT COMPANY
 5   (“BUCKEYE”) is an Ohio Corporation with principal offices at 110 Kings Road,
 6   Kings Mountain, North Carolina. BUCKEYE does business throughout the United
 7   States, including, on information and belief, in Washington. At all times relevant
 8   BUCKEYE designed, manufactured, marketed, and sold AFFF to military facilities
 9   and bases throughout the United States including, on information and belief, to
10   Fairchild.
11         20.    Defendant NATIONAL FOAM, INC. (“NATIONAL FOAM”) is a
12   Pennsylvania corporation, having a principal place of business at 350 E. Union St.,
13   West Chester, PA. NATIONAL FOAM does business throughout the United
14   States, including, on information and belief, in Washington. At all times relevant
15   NATIONAL FOAM manufactured, marketed, and sold AFFF to military facilities
16   and bases throughout the United States, including, on information and belief, to
17   Fairchild.
18         21.    Defendant KIDDE FIREFIGHTING, INC. (“KIDDE
19   FIREFIGHTING”), f/k/a CHUBB NATIONAL FOAM, INC., f/k/a NATIONAL
20   FOAM INC., is a North Carolina corporation having a principal place of business
21   at 160 Mine Lake Ct., Suite 200, Raleigh, NC. At all times relevant KIDDE
22   FIREFIGHTING designed, manufactured, marketed and sold AFFF used in
23   training operations and for firefighting at federal facilities and military bases
24   throughout the country, including at Fairchild. KIDDE FIREFIGHTING is sued
25   individually, and as successor in interest to NATIONAL FOAM.
26

                                                                        ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 6 of 37                P.O. Box 15935
                                                                        SEATTLE, WASHINGTON 98115
                                                                       Telephone: (207) 409-6060
        Case 2:20-cv-00127-SMJ      ECF No. 1    filed 03/30/20   PageID.7 Page 7 of 42




 1         22.    Defendant UNITED STATES OF AMERICA (“UNITED STATES”)
 2   and through its departments and agencies, including the Department of the Air
 3   Force, used, stored, and disposed of AFFF at Fairchild. Department of the Air
 4   Force is one of three military departments of the United States Department of
 5   Defense and is responsible for the administration and operation of the USAF. The
 6   USAF is and was at all times relevant to this complaint the owner and operator of
 7   Fairchild.
 8         23.     The Defendants 3M, TYCO, CHEMGUARD, BUCKEYE,
 9   NATIONAL FOAM, and KIDDE FIREFIGHTING shall hereinafter be referred to
10   collectively as the “MANUFACTURING DEFENDANTS.”
11

12                                 III.   JURISDICTION
13        24.      This court has jurisdiction for the claims against the UNITED
14   STATES under the Federal Tort Claims Act pursuant to 28 U.S.C. §1346(b).
15        25.      Plaintiff, TRIBE, filed an administrative tort claim with the USAF. In
16   a letter dated October 7, 2019 the USAF denied its claim. This action is being
17   filed within six months of the date of the denial.
18        26.     Jurisdiction is proper as to the MANUFACTURING DEFENDANTS
19   pursuant to 28 U.S.C. §§ 1332(a) and 1367(a).
20

21                                        IV.    VENUE
22         27.     Venue is proper in this judicial district pursuant to 28 U.S.C.
23   §1402(b) because the Plaintiff, TRIBE, resides here and the acts and omissions
24   giving rise to this action occurred here.
25         28.     Venue is also proper in this judicial district pursuant to 28 U.S.C.
26   §1391(b)(2) because a substantial part of the events or omissions giving rise to the

                                                                        ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 7 of 37               P.O. Box 15935
                                                                       SEATTLE, WASHINGTON 98115
                                                                       Telephone: (207) 409-6060
        Case 2:20-cv-00127-SMJ        ECF No. 1      filed 03/30/20   PageID.8 Page 8 of 42




 1   claims occurred here, and a substantial part of the property that is subject of this
 2   action is situated in this judicial district.
 3

 4                                    V.     JURY DEMAND
 5          29.     Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand
 6   a trial by jury of any and all issues in this action so triable of right.
 7

 8                                         VI.       FACTS
 9          30.    AFFF is a Class B firefighting foam. It is mixed with water and used
10   to extinguish fires that are difficult to fight, particularly those that involve
11   petroleum or other flammable liquids.
12          31.    AFFF was introduced commercially in the mid–1960s and rapidly
13   became the primary firefighting foam in the United States and many parts of the
14   world.
15          32.    AFFF is synthetically formed by combining fluorine-free hydrocarbon
16   foaming agents with surfactants. When mixed with water, the resulting solution
17   produces an aqueous film that spreads across the surface of the hydrocarbon fuel to
18   smother fires.
19          33.    On information and belief, each of the MANUFACTURING
20   DEFENDANTS designed, manufactured, and sold AFFF that was used at
21   Fairchild.
22          34.    Defendant 3M was a primary designer and the primary manufacturer
23   of PFAS chemicals in the United States from the 1940s until 2002. 3M marketed
24   and sold PFAS to be used in AFFF throughout the United States. 3M also
25   manufactured and sold AFFF that contained PFAS.
26

                                                                            ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 8 of 37                    P.O. Box 15935
                                                                           SEATTLE, WASHINGTON 98115
                                                                           Telephone: (207) 409-6060
        Case 2:20-cv-00127-SMJ       ECF No. 1    filed 03/30/20   PageID.9 Page 9 of 42




 1         35.    Defendants TYCO, CHEMGUARD, BUCKEYE, NATIONAL
 2   FOAM, KIDDE FIREFIGHTING each manufactured AFFF using PFAS that they
 3   produced themselves or purchased from other companies. These Defendants’
 4   AFFF was then sold to the UNITED STATES for use at government facilities
 5   across the nation, including at Fairchild.
 6         36.    Since the 1960s, 3M has known that PFAS are stable, are persistent in
 7   the environment, do not degrade, and are toxic.
 8         37.    Early studies showed that PFAS accumulate in the body and are
 9   “toxic.” 3M studies from the 1970s concluded that PFAS are “even more toxic”
10   than previously believed.
11         38.    Upon information and belief, by the 1970s, 3M knew its PFAS were
12   widely persistent in the blood of the general United States population. Upon
13   information and belief, 3M concealed this knowledge from the public and
14   government regulators.
15         39.        Humans and other organisms are readily exposed to PFAS from
16   consumption of PFAS-contaminated drinking water, inhalation, and consumption
17   of contaminated food. PFAS are readily absorbed and accumulate in the
18   bloodstream, kidneys, and liver.
19         40.    PFAS contamination is a serious threat to health and the environment.
20         41.    Exposure to certain PFAS is associated with harmful and serious
21   health effects in humans and animals, including but not limited to:
22               a.        altered growth;
23               b.        impacts to learning and behavior of infants and children;
24               c.        lowering a woman’s chance of getting pregnant;
25               d.        increased likelihood of miscarriages;
26               e.        increased cholesterol level;

                                                                         ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 9 of 37                P.O. Box 15935
                                                                        SEATTLE, WASHINGTON 98115
                                                                        Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ        ECF No. 1    filed 03/30/20   PageID.10 Page 10 of 42




 1               f.         modulation of the immune system; and
 2               g.         increased risk of testicular and kidney cancers.
 3         42.        Succeeding paragraphs will reference locations at Fairchild. Exhibit A
 4   (“Ex. A”) contains a general map of Fairchild and the proximity of the City of
 5   Airway Heights. See Ex. A, p. 1. This map is followed by four maps showing
 6   locations referenced below including: FF-1, WW-1, the Industrial Waste
 7   Lagoons/Ponds and their outlets, and No Name Creek/Ditch. See: Ex. A, pp 2-5.
 8         43.        Since 1970, the USAF has used PFAS-containing AFFF in Ex. Ap
 9   fire-training exercises at Fairchild. The USAF tested its AFFF-dispensing
10   equipment on fire trucks by spraying AFFF on the ground. On information and
11   belief, the USAF disposed of PFAS-laden AFFF by washing it into its storm water
12   system, which ultimately discharged to No Name Creek from industrial waste
13   water ponds located in an area known as WW-1. See Ex. A.
14         44.        Since 1970, the USAF has stored PFAS-containing AFFF at Fairchild.
15   On information and belief, multiple storage failures resulted in AFFF spills on the
16   ground since 1970.
17         45.        Since 1970 the USAF has responded to fires at Fairchild and
18   extinguished them by using AFFF, which resulted in discharge of PFAS to the
19   ground and groundwater.
20         46.         Studies have shown that the storage, spills, and use of PFAS-
21   containing AFFF have contaminated the groundwater in and around Airway
22   Heights and contaminated the public water wells of the City that supplied the water
23   purchased from the City by TRIBE and its tribal corporations in excess of the
24   federal health advisory and also in excess of standards set by states for the
25   protection of health and the environment.
26

                                                                          ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 10 of 37                 P.O. Box 15935
                                                                         SEATTLE, WASHINGTON 98115
                                                                         Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ      ECF No. 1    filed 03/30/20   PageID.11 Page 11 of 42




 1         47.     The MANUFACTURING DEFENDANTS manufactured and
 2   distributed the AFFF to Fairchild, knowing that AFFF containing PFAS, including
 3   PFOA and PFOS, presented an unreasonable risk to human health and the
 4   environment and was inherently dangerous.
 5         48.    The MANUFACTURING DEFENDANTS also, at all relevant times,
 6   knew that PFAS, including PFOA and PFOS, were highly soluble and mobile in
 7   water, were highly likely to contaminate water supplies and other receptors, were
 8   persistent in the environment, could (and can) bioaccumulate in humans, and could
 9   (and can) cause serious health effects.
10         49.    The MANUFACTURING DEFENDANTS manufactured, marketed,
11   and sold their products with knowledge that large quantities of PFAS-containing
12   AFFF would be used in training exercises and in responding to emergency
13   situations at military facilities and bases, including Fairchild, in such a manner that
14   PFAS would contaminate the air, soil, and groundwater.
15         50.    The MANUFACTURING DEFENDANTS manufactured, marketed,
16   and sold their products with knowledge that large quantities of PFAS-containing
17   AFFF would be stored in fire-prevention systems and tanks on USAF bases,
18   including Fairchild, and that such systems and storage were used and maintained in
19   such a manner that dangerous PFAS, including PFOA and PFOS, would be
20   released into the air, soil, and groundwater.
21         51.    The MANUFACTURING DEFENDANTS failed in their duty to
22   warn users of the inherently dangerous properties of their PFAS-containing AFFF.
23         52.    Although the MANUFACTURING DEFENDANTS did not disclose
24   to the UNITED STATES the full information available to them and the complete
25   information they had developed and/or knew regarding the risks associated with
26   AFFF and the PFAS, the UNITED STATES was aware of the risk to health and

                                                                        ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 11 of 37              P.O. Box 15935
                                                                       SEATTLE, WASHINGTON 98115
                                                                       Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ       ECF No. 1    filed 03/30/20   PageID.12 Page 12 of 42




 1   the environment from PFAS in AFFF. Since the 1970s, the UNITED STATES has
 2   conducted studies that provided it with knowledge that PFAS, including PFOA and
 3   PFOS, in AFFF are toxic to organisms in the environment and pose various human
 4   health risks.
 5         53.       It was well known to the MANUFACTURING DEFENDANTS that
 6   their products could be released to the environment
 7         54.       It was well known to the UNITED STATES, including the USAF,
 8   that, once released into the environment from placement on the ground or leaking
 9   from tanks, PFAS could contaminate soils, surface waters, and readily infiltrate the
10   soil to groundwater. Further, it was well known that the geology at Fairchild
11   would potentiate the transport of contamination including PFAS through the
12   groundwater to the City’s wellfield.
13         55.       The contaminants released by hazardous AFFF caused property injury
14   to the Plaintiffs and also resulted in an increased risk of cancer and other morbidity
15   to members of the TRIBE and others who used the contaminated water being
16   supplied to facilities on its Reservation and Trust lands in Airway Heights.
17

18                   Facts Related to the UNITED STATES and Its Knowledge

19         56.       Beginning in 1970, the U.S. military purchased and used AFFF
20   meeting MIL-F-24385. From 1970 until the mid-1990s, the USAF purchased
21   AFFF from only 3M. During this period, the USAF purchased and used 3M-
22   manufactured AFFF at Fairchild.
23         57.       Since at least the early 1970s, studies have demonstrated hazards to
24   human health and the environment caused by PFAS-containing AFFF. The
25   UNITED STATES was aware of these hazards as these studies were easily
26   accessible and reviewed by technical military personnel. The UNITED STATES’s

                                                                         ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 12 of 37               P.O. Box 15935
                                                                        SEATTLE, WASHINGTON 98115
                                                                        Telephone: (207) 409-6060
          Case 2:20-cv-00127-SMJ          ECF No. 1       filed 03/30/20      PageID.13 Page 13 of 42




 1   awareness was not as complete as that of the MANUFACTURING
 2   DEFENDANTS because the MANUFACTURING DEFENDANTS failed to
 3   provide complete information; nonetheless, the UNITED STATES was aware that
 4   AFFF was harmful to the environment.
 5           58.     As documented in a United States Naval Ocean Systems Center
 6   (“NOSC”) study, the military had available to it toxicity studies showing harmful
 7   PFAS-impacts to a variety of organisms dating back to at least as early as 1973.
 8   The NOSC was a unit of the UNITED STATES and a research arm of the U.S.
 9   Navy.
10           59.     In addition to reviewing non-military studies, U.S. military
11   investigators conducted studies of their own. For instance, in 1973 the USAF
12   conducted a study to assess the toxicity effects of PFAS-containing AFFF on fish
13   in controlled laboratory experiments. One of the AFFF formulations tested, Light
14   Water FC-200, was manufactured by 3M and was on the Qualified Products List
15   for AFFF meeting military specification MIL-F- 24385.1 The first toxicity
16   experiment with 4- to 6-inch rainbow trout killed all the trout within 24 hours. A
17   repeat of the experiment killed half the trout within 48 hours and killed the
18   remaining trout within the following 24 hours.
19           60.     As reported by the Colorado Springs Gazette, the USAF conducted a
20   study in or about 1979 that linked PFAS to damaged “thymus, bone marrow,
21   stomach, mesentery, liver, and testes in the male rats.”
22           61.     As reported by the Colorado Springs Gazette, the USAF conducted a
23   study published in or about 1981 finding that PFAS could cause damage to female
24   rats and their offspring, including low birth weight. In addition, in or about 1979,
25
      1
        Air Force 1973. Kroop, RH and Martin, JE. Treatability of Aqueous Film-Forming Foams Used for
26    Fire Fighting. Technical Report No. AFWL-TR-73-279.


                                                                                        ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 13 of 37                               P.O. Box 15935
                                                                                       SEATTLE, WASHINGTON 98115
                                                                                       Telephone: (207) 409-6060
          Case 2:20-cv-00127-SMJ          ECF No. 1       filed 03/30/20       PageID.14 Page 14 of 42




 1   the USAF conducted a study with pregnant female rats in which the rats died when
 2   exposed to high doses of PFAS.
 3           62.     A 1985 literature survey by NOSC concluded that “usage of AFFF
 4   and the disposal of AFFF-laden waste water have the potential for an adverse
 5   impact on the environment -- these foams are potentially toxic due to the
 6   fluorocarbons and surfactants.” The survey references toxicity studies showing
 7   impacts on a variety of organisms in the 1970s and 1980s. The review also
 8   analyzes a number of studies conducted by 3M in 1980 showing the lethality of
 9   AFFF at various concentrations over a 96-hour-time-frame test. The NOSC 1985
10   literature survey concludes that these “earlier studies demonstrated that a wide
11   range of toxic concentrations exist for a variety of organisms.”2
12           63.     In sum, the USAF has known for decades that PFAS in AFFF are
13   harmful to the environment and possibly harmful to human health, albeit, in less
14   complete fashion than the MANUFACTURING DEFENDANTS. The
15   MANUFACTURING DEFENDANTS, on information and belief, withheld
16   information and/or failed to disclose complete information to the UNITED
17   STATES regarding risks to the environment and human health. Nonetheless, the
18   UNITED STATES was aware that there were risks to health and the environment
19   from the time it began using PFAS-containing AFFF at Fairchild.
20

21

22

23

24
      2
       1985 Technical Document 825, “Toxicity of Aqueous Film-forming Foams to Marine Organisms:
25    Literature Review and Biological Assessment,” S.M. Salazar, Naval Oceans Systems Center, San Diego,
      California.
26

                                                                                         ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 14 of 37                               P.O. Box 15935
                                                                                        SEATTLE, WASHINGTON 98115
                                                                                        Telephone: (207) 409-6060
         Case 2:20-cv-00127-SMJ             ECF No. 1        filed 03/30/20      PageID.15 Page 15 of 42




 1                 UNITED STATES’s Knowledge of Groundwater Contamination

 2           64.      In Clark v. United States, 660 F. Supp. 1164 (W.D. WA 1987), aff’d,
 3   856 F.2d 1433 (9th Cir. 1988), the court entered a finding of fact that has an issue-
 4   preclusive effect for this Claim with respect to the UNITED STATES.
 5           65.      In Clark, a case involving groundwater contamination caused by the
 6   USAF, the U.S. District Court, Western District of Washington found that dating
 7   back to the 1950s it was “common knowledge that groundwater could be polluted
 8   and that the pollution could travel great distances from the site of the original
 9   contamination. Further, it was generally known prior to that time that percolation, a
10   process by which substances disposed of would leach into the underlying
11   groundwater, could occur and that groundwater needed to be protected from
12   deleterious leachates.”3
13           66.      For all times relevant to this action the USAF/UNITED STATES
14   knew that groundwater at Fairchild was shallow. The groundwater across the
15   Base is generally less than 10 feet and often at 6 feet below ground surface. A
16   recent USAF Site Inspection report documents that in February 2017 the
17   groundwater ranged from 3.42 to 5.4 feet below the measuring point (“BMP”).4
18           67.      On information and belief, construction activities at Fairchild from the
19   early days of the Base provided a very clear picture of the shallow nature of the
20   groundwater and the gravelly and sandy nature of the soils overlying the
21   groundwater.
22

23

24   3
       Clark v. United States, 660 F. Supp. 1164 (W.D. Wash. 1987), aff'’d, 856 F.2d 1433 (9th Cir. 1988) (finding of
     fact with respect to the United States and the USAF).
25   4
       Final Site Inspection Report, Fairchild Air Force Base, Washington, Contract FA8903-16-D-32007. Task Order
     0004, Prepared for Air Force Civil Engineer Center, JBSA Lackland, Texas, Submitted by AMEC Foster Wheeler,
26   January 2019, p. 8. Goundwater elevations were calculated from the top of well casing elevations noted in the
     Fairchild database with the top of the casing being the “measuring point.”
                                                                                            ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 15 of 37                                   P.O. Box 15935
                                                                                           SEATTLE, WASHINGTON 98115
                                                                                           Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ     ECF No. 1    filed 03/30/20    PageID.16 Page 16 of 42




 1         68.    In studies beginning in the early 1980s, USAF contractors commented
 2   on the shallow nature of the groundwater and the minimal protection afforded by
 3   an overlying layer of soil that was predominantly sand and gravel. A 1985 USAF
 4   investigation explicitly states that the surface soils provided very minimal
 5   protection for the groundwater from surface activities.
 6         69.    The UNITED STATES and the USAF therefore knew of the
 7   propensity for contaminants placed on the ground, in unlined ponds and pits, and in
 8   drainage areas at Fairchild to percolate into the West Plains Aquifer.
 9         70.    The USAF also knew that water-soluble contaminants like PFAS
10   would migrate through the aquifer with groundwater flow.
11         71.    In 1970 and thereafter, UNITED STATES and the USAF knew that
12   AFFF discharges or runoff into surface waters and drainage areas would result in
13   infiltration of water-soluble pollutants like PFAS into groundwater underlying
14   Fairchild.
15         72.    The USAF knew of the close proximity of the City’s drinking water
16   wellfield to Fairchild. It was a reasonably foreseeable consequence that the USAF
17   would contaminate the West Plains Aquifer and the City’s wells drawing on it with
18   their activities involving AFFF.
19

20                                  AFFF Use at Fairchild

21         73.    Since 1970, the USAF has used PFAS-containing AFFF in fire-
22   training exercises at Fairchild. The USAF tested its AFFF-dispensing equipment
23   on fire trucks by spraying AFFF on the ground. On information and belief, the
24   USAF disposed of PFAS-laden AFFF by washing it into its storm water system,
25   which ultimately discharged to No Name Creek from industrial waste water ponds
26   located in an area known as WW-1. See Exhibit A.

                                                                        ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 16 of 37              P.O. Box 15935
                                                                       SEATTLE, WASHINGTON 98115
                                                                       Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ      ECF No. 1    filed 03/30/20   PageID.17 Page 17 of 42




 1         74.    Since 1970, the USAF has stored PFAS-containing AFFF at Fairchild.
 2   On information and belief, multiple storage failures resulted in AFFF spills on the
 3   ground. On information and belief, the spills resulted in PFAS being conveyed
 4   through the industrial waste water system to the industrial waste water lagoons at
 5   WW-1 and discharged to No Name Creek. See Ex. A
 6         75.    On information and belief, the USAF sprayed AFFF directly into
 7   ditches on the Base.
 8

 9                           Fire Training Exercises at Fairchild
10         76.    From 1970 until about the end of 1991, the USAF conducted fire
11   training exercises at Fairchild in an area on the east side of the Base at the east end
12   of Taxiway No. 10, referenced in USAF documents as FT-1. See Ex. A
13         77.    FT-1 was an unlined “pit” with a sand and gravel berm. Groundwater
14   in this location is approximately 5-6 feet below the “natural ground surface.”
15         78.    During training exercises, the bottom of the pit at FT-1 was filled with
16   a few inches of water. Then fuel was placed in the pit and ignited. The fire was
17   extinguished with PFAS-containing AFFF.
18         79.    The fire training exercises produced contaminated spoils that
19   remained in the unlined pit along with a substantial volume of contaminated water.
20         80.    The USAF left excess liquid from the fire training on the ground and
21   drainage areas where it would percolate into the groundwater.
22         81.    After about 1972, the USAF installed an oil/water separator at the FT-
23   1 fire training area. After installation of the oil/water separator, the USAF pumped
24   and sent liquid still in the bottom of the pit, and not yet absorbed by the ground, to
25   the oil/water separator. The USAF discharged the “separated” liquid from the
26   separator to the surface waters of No Name Creek.

                                                                        ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 17 of 37              P.O. Box 15935
                                                                       SEATTLE, WASHINGTON 98115
                                                                       Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ       ECF No. 1   filed 03/30/20   PageID.18 Page 18 of 42




 1            82.   The USAF also spilled PFAS-contaminated water onto the ground
 2   from the separator.
 3            83.   An oil/water separator cannot remove water-soluble pollutants like
 4   PFAS. As a result, the USAF discharged PFAS from the separator to No Name
 5   Creek.
 6            84.   This discharge not only introduced PFAS into the surface water of No
 7   Name Creek but also the groundwater along the drainage course.
 8            85.   For all periods of time of operation of FT-1, 1970 until about the end
 9   of 1991, the USAF left spoils at the bottom of the pit. The USAF identified these
10   spoils as an ongoing source of contamination to groundwater.
11            86.   Because the spoils in the pit were contaminated by PFAS, the spoils
12   leached these substances into the groundwater.
13            87.   According to the USAF, training exercises occurred two to three times
14   a month per year at FT-1 and the USAF used approximately 125 gallons of
15   concentrated AFFF for each exercise. AFFF is diluted to a 3% or 6% solution with
16   water.
17            88.   Thus, over the period of operation of FT-1, based on the information
18   provided by USAF, the USAF used about 78,750 gallons of AFFF. Assuming a
19   dilution at 3%, approximately 2.6 million gallons of water contaminated with
20   PFAS were discharged to the ground and the No Name Creek drainage from 1970
21   to about the end of 1991.
22

23   Storm Water System and Industrial Waste Water Discharge at WW-1 at Fairchild

24            89.   Fairchild collected storm water runoff on the central and eastern half
25   of the Base and discharged the storm water into two industrial waste water lagoons
26

                                                                        ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 18 of 37              P.O. Box 15935
                                                                       SEATTLE, WASHINGTON 98115
                                                                       Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ     ECF No. 1   filed 03/30/20     PageID.19 Page 19 of 42




 1   near FT-1. In turn, the lagoons discharged into No Name Creek through three 30-
 2   inch pipes. This area is referenced as WW-1 by the USAF in studies. See Ex. A.
 3         90.    FT-1 is in the eastern half of the Base. On information and belief,
 4   USAF cleaning activities and storm events resulted in the introduction of PFAS
 5   contamination into the storm drain system, which then conveyed the PFAS into the
 6   industrial waste water lagoons at WW-1. Id.
 7         91.    The industrial waste water lagoons were not lined and did not prevent
 8   introduction of PFAS into the groundwater. The lagoons discharged to No Name
 9   Creek and other surface water drainage areas without treatment to remove PFAS;
10   as a result, the discharge contained PFAS.
11         92.    WW-1 thus introduced PFAS into groundwater and surface waters.
12

13                  Testing of AFFF-Dispensing Equipment at Fairchild
14         93.    At Fairchild, the USAF periodically tested AFFF-dispensing
15   equipment on and off their fire trucks. On information and belief, the USAF
16   discharged PFAS-containing AFFF directly onto the ground during these tests.
17         94.    The PFAS-containing AFFF from the foregoing tests percolated into
18   the groundwater.
19         95.    The storm water system at Fairchild was connected to the industrial
20   waste water collection and disposal system. On information and belief, the liquid
21   from these AFFF-equipment tests was washed into the storm water/waste water
22   system and/or left on the ground to be transported to the storm water system.
23   These actions were a source of PFAS in the industrial waste water/storm water
24   discharge at WW-1. See Ex. A.
25

26

                                                                        ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 19 of 37              P.O. Box 15935
                                                                       SEATTLE, WASHINGTON 98115
                                                                       Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ     ECF No. 1   filed 03/30/20     PageID.20 Page 20 of 42




 1                 Contamination Migrates from Fairchild to the Water Supply
 2        96.     The USAF introduced PFAS into both groundwater and surface
 3   waters through its AFFF-disposal actions and omissions outlined in preceding
 4   paragraphs. Subsurface groundwater flow carried PFAS in the West Plains Aquifer
 5   to the City’s wellfields. PFAS-contaminated water then entered the City’s water
 6   supply.
 7        97.     Water testing in or about May 2017 documented that the water in the
 8   City’s wells had been contaminated above the EPA health advisory (and other state
 9   advisories) for PFOA and PFOS.
10        98.     Through the acts and omissions, including those summarized in
11   paragraphs 43-96, the USAF introduced PFAS into the groundwater of the West
12   Plains Aquifer and contaminated it as documented by the May 2017 sampling
13   results.
14         99.      At that time, the City and the USAF recommended eliminating the use
15   of the City’s water until an alternate supply of water could be provided by the City.
16

17                Injury to Plaintiffs’ Property and Damages Resulting therefrom.

18        100.    Plaintiffs own and operate the Northern Quest Resort and Casino
19   (“Northern Quest”), a luxurious resort and casino located in Airway Heights. Over
20   a period of years, and at the time of the contamination, the hotel was Forbes Four
21   Star and AAA Four-Diamond rated. Similarly, its spa was and is Forbes Four-Star
22   acclaimed.
23        101.    Plaintiffs conduct a variety of other business and governmental
24   activities on its Reservation and Trust lands in Airway Heights.
25        102.    Plaintiffs purchase water from the City to provide all water for these
26   business and governmental activities.

                                                                        ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 20 of 37               P.O. Box 15935
                                                                        SEATTLE, WASHINGTON 98115
                                                                       Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ       ECF No. 1   filed 03/30/20   PageID.21 Page 21 of 42




 1        103.    On May 16, 2017, Plaintiffs received notice that the wellfield for the
 2   City was contaminated by PFAS in excess of the EPA health advisory for the
 3   pollutants. The water received by Plaintiffs was their property. The contamination
 4   resulted in injury to this property.
 5        104.    With recommendations from the USAF to the public to switch to
 6   uncontaminated water, Plaintiffs immediately took steps to discontinue the use of
 7   the City’s water at Northern Quest and other affected businesses and government
 8   facilities. In short, Plaintiffs no longer had the beneficial use of their property as a
 9   result of the contamination.
10        105.    Among other actions, Plaintiffs’ managers and employees took
11   immediate steps to find alternative safe water for drinking, ice, food preparation in
12   the restaurants, and other activities at the hotel. Further, they undertook near
13   heroic efforts to supply it on a short time frame. Plaintiffs provided information to
14   all guests on exposures to PFAS in water, including information provided by the
15   USAF and others regarding risks associated with exposure to PFAS in water that
16   did not involve direct ingestion.
17        106.    There was a major disruption of the business. Guests and employees
18   were afraid for their health and personal safety despite Plaintiffs’ efforts to allay
19   unreasonable fears.
20        107.    It took many weeks before the City could provide an alternate and
21   safe water source to Plaintiffs. Northern Quest engaged in substantial efforts to
22   mitigate its damages from the contamination.
23        108.    The contamination injured Plaintiffs property and there are well-
24   documented losses in revenue and additional costs as a result of the immediate
25   injury to the property from the contamination. The contamination produced a
26

                                                                         ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 21 of 37               P.O. Box 15935
                                                                        SEATTLE, WASHINGTON 98115
                                                                        Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ     ECF No. 1    filed 03/30/20    PageID.22 Page 22 of 42




 1   stigma effect to Northern Quest for a substantial period of time, further increasing
 2   losses.
 3

 4                         Violations of Mandatory Duties by the USAF
 5        109.    Paragraphs 39-56 present USAF violations of mandatory duties.
 6

 7                          USAF NPDES Permit Violations at WW-1
 8        110.    The Federal Clean Water Act, 33 U.S.C. § 1311, prohibits the
 9   discharge of pollutants from a point source into the waters of the United States
10   without a National Pollution Discharge Elimination System (“NPDES”) permit.
11        111.    The USAF obtained a federal permit under the Federal Clean Water
12   Act for the discharge from the storm water/industrial waste water system at WW-1
13   to No Name Creek.
14        112.    The NPDES permit did not allow the discharge of AFFF and PFAS,
15   which are “pollutants” under the Federal Clean Water Act, 33 U.S.C. § 1362.
16        113.    From 1970 to about the end of 1991, the USAF unlawfully discharged
17   PFAS from the pipes at WW-1 through the actions and omissions described herein.
18        114.    The USAF therefore violated a mandatory duty when it discharged
19   PFAS in violation of the permit. This is per se negligence.
20

21                   USAF Violations of Mandatory Duties under State Law
22        115.    The Federal Clean Water Act, 33 U.S.C. § 1323, waives the federal
23   government’s sovereign immunity for all state and local requirements pertaining to
24   water and makes such requirements applicable to the USAF. 33 U.S.C. § 1323
25   was and is applicable to the USAF at all times relevant to this Claim.
26

                                                                        ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 22 of 37              P.O. Box 15935
                                                                       SEATTLE, WASHINGTON 98115
                                                                       Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ     ECF No. 1   filed 03/30/20     PageID.23 Page 23 of 42




 1       116.     The Washington State Clean Water Act, RCW 90.48.080, makes it
 2   unlawful to drain or discharge “pollutants” into the groundwater without a permit.
 3   AFFF and PFAS are both “pollutants” under state law, RCW 90.48.020.
 4       117.     The USAF never obtained a state permit to introduce AFFF and PFAS
 5   into the groundwater.
 6       118.     From 1970 to about the end of 1991, the USAF introduced PFAS-
 7   containing AFFF into the groundwater through the actions and omissions described
 8   in Paragraphs 42-98. These actions and omissions include, but are not limited to,
 9   introduction of PFAS into groundwater from WW-1’s unlined lagoons, FT-1, fire
10   truck testing, and drainage away from WW-1, FT-1, and the truck testing areas.
11       119.     USAF caused PFAS contamination polluted public and private water
12   supplies in violation of RCW § 70.54.010.
13       120.     Through intentional acts, the USAF contaminated the groundwater
14   and created a public nuisance in violation of RCW § 7.48.140.
15       121.     Thus, the USAF violated mandatory duties imposed by state law and
16   made applicable to the USAF under 33 U.S.C. § 1323.
17       122.     The USAF actions violating mandatory duties imposed by state law
18   were intentional. The foregoing violations constitute per se negligence.
19

20                           USAF Violations of Trust Responsibility
21       123.     TRIBE is federally recognized.
22       124.     The USAF holds a mandatory trust responsibility to TRIBE.
23       125.     When the USAF took actions to introduce PFAS into the groundwater
24   of the West Plains Aquifer and contaminated the City’s wellfield, it damaged
25   TRIBE’s interests and damaged its business and public health interests.
26

                                                                        ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 23 of 37              P.O. Box 15935
                                                                       SEATTLE, WASHINGTON 98115
                                                                       Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ      ECF No. 1     filed 03/30/20   PageID.24 Page 24 of 42




 1        126.    As a result, the USAF violated its mandatory duty to TRIBE to act in
 2   TRIBE’s best interest and avoid damage to it including the property it held.
 3

 4                USAF Violations of Executive Orders, Directives, and Manuals
 5        127.    Throughout the relevant period USAF actions were in violation of
 6   mandatory duties imposed by Executive Orders, Manuals, and Polices.
 7        128.    The USAF failed to respond to FIOA requests within a time frame for
 8   filing of this suit and in the absence of discovery, as a result, the allegations in
 9   paragraph 55 are incomplete. Discovery will be conducted with the filing of this
10   suit and is likely to grow in length and in specificity.
11

12                                        VII.     CLAIMS
13                                 FIRST CAUSE OF ACTION
14
           AGAINST THE MANUFACTURING DEFENDANTS NEGLIGENCE
15
          129.     Plaintiffs hereby repeat, reallege, and reiterate each and every
16
     allegation in the preceding paragraphs as if fully restated herein.
17
          130.     This cause of action is brought pursuant to Washington State
18
     statutory and common law, to include but not limited to Chapter 4.22 RCW.
19
          131.     MANUFACTURING DEFENDANTS knew or should have known
20
     that exposure to PFAS (including PFOA and PFOS) was hazardous to the
21
     environment and to human health.
22
          132.    MANUFACTURING DEFENDANTS knew or should have known
23
     that the manner in which they were manufacturing, marketing, and selling AFFF
24
     containing PFAS was hazardous to human health and caused serious health effects
25
     including cancer.
26

                                                                         ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 24 of 37                P.O. Box 15935
                                                                         SEATTLE, WASHINGTON 98115
                                                                         Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ      ECF No. 1   filed 03/30/20    PageID.25 Page 25 of 42




 1        133.       MANUFACTURING DEFENDANTS knew or should have known
 2   that PFAS are highly soluble in water, highly mobile, extremely persistent in the
 3   environment, and likely to contaminate water supplies if released into the
 4   environment.
 5        134.      MANUFACTURING DEFENDANTS knew or should have known
 6   that the manner in which they were manufacturing, marketing, and selling AFFF to
 7   the United States military facilities, including Fairchild would cause contamination
 8   and harm to the environment, particularly municipal well drinking supplies in areas
 9   proximal to federal facilities.
10        135.       MANUFACTURING DEFENDANTS should have known that in
11   the case of Fairchild this would result in the contamination of the aquifer and the
12   City’s wellfield drawing from it. Further, it would contaminate the water of
13   purchasers/users of the City’s water supply, such as occurred in the case of the
14   Plaintiffs.
15        136.      MANUFACTURING DEFENDANTS owed a duty to Plaintiffs to
16   act reasonably and not place inherently dangerous AFFF into the marketplace
17   when its release into the aquifers and drinking water supplies from it was imminent
18   and certain.
19        137.      MANUFACTURING DEFENDANTS marketed and sold their
20   products with knowledge that AFFF containing large quantities of toxic PFAS
21   would be stored in fire suppressant systems and tanks on USAF bases, and that
22   such systems and storage tanks were used and maintained in such a manner that
23   dangerous chemicals would be released into the environment.
24        138.      Knowing of the dangerous and hazardous properties of AFFF, the
25   manner in which AFFF was used, stored, and maintained at Fairchild, it was
26   foreseeable to the MANUFACTURING DEFENDANTS that AFFF would

                                                                        ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 25 of 37              P.O. Box 15935
                                                                       SEATTLE, WASHINGTON 98115
                                                                       Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ      ECF No. 1    filed 03/30/20   PageID.26 Page 26 of 42




 1   contaminate the surrounding environment, groundwater, aquifers, and drinking
 2   water well fields and supplies of the City due to its proximity to Fairchild.
 3        139.      The magnitude of the burden on the MANUFACTURING
 4   DEFENDANTS to guard against this foreseeable harm to Plaintiffs was minimal as
 5   the practical consequences of placing this burden on the MANUFACTURING
 6   DEFENDANTS was minimal. Such burdens could have included merely
 7   providing adequate instructions, proper labeling, and sufficient warnings about
 8   their AFFF products.
 9        140.    As manufacturers, MANUFACTURING DEFENDANTS were in the
10   best position to provide adequate instructions, proper labeling, and sufficient
11   warnings about their AFFF products for the protection of health and the
12   environment.
13        141.      Considering the above factors related to risk, foreseeability, social
14   utility, burden of guarding against the harm, and the practical consequences of
15   placing that burden on the MANUFACTURING DEFENDANTS, the
16   MANUFACTURING DEFENDANTS therefore owed a cognizable duty to
17   Plaintiffs not to contaminate the aquifer(s) near Fairchild, the well supply at
18   Airway Heights, and the environment and groundwater in and around Fairchild
19   with AFFF containing dangerous levels of PFAS. They owed the duty to all users
20   of the aquifer and purchasers/users of the City’s water including Plaintiffs.
21

22
                                  SECOND CAUSE OF ACTION
23
           AGAINST THE MANUFACTURING DEFENDANTS FOR FAILURE
24                           TO WARN
25        142.    Plaintiffs hereby repeat, reallege, and reiterate each and every
26   allegation in the preceding paragraphs as if fully restated herein.

                                                                        ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 26 of 37               P.O. Box 15935
                                                                        SEATTLE, WASHINGTON 98115
                                                                       Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ      ECF No. 1    filed 03/30/20   PageID.27 Page 27 of 42




 1        143.     This cause of action is brought pursuant to Washington State statutory
 2   law to include but not limited to Chapter 7.72 RCW.
 3        144.     MANUFACTURING DEFENDANTS knew or should have known
 4   that exposure to PFAS, including PFOA and PFOS, was hazardous to the
 5   environment and to human health.
 6        145.     MANUFACTURING DEFENDANTS knew or should have known
 7   that the manner in which they were manufacturing, marketing, and selling PFAS-
 8   containing AFFF was hazardous to human health and the environment.
 9        146.     MANUFACTURING DEFENDANTS knew or should have known
10   that the manner in which they were manufacturing, marketing, and selling PFAS-
11   containing AFFF would result in the contamination of the aquifers and municipal
12   and private water supply as a result of the proximity to Fairchild.
13        147.     Defendants had the duty to warn of the hazards associated with AFFF.
14   Considering the above factors related to risk, foreseeability, social utility, burden
15   of guarding against the harm, and the practical consequences of placing that burden
16   on the MANUFACTURING DEFENDANTS, the MANUFACTURING
17   DEFENDANTS therefore owed a cognizable duty to Plaintiffs not to contaminate
18   the well supply at Airway Heights and the environment and groundwater in and
19   around Fairchild with AFFF containing dangerous levels of PFAS. They also
20   owed the same duty to the purchasers/users of the City’s water supply including
21   the Plaintiffs.
22        148.     MANUFACTURING DEFENDANTS’ willful, wanton, malicious,
23   and/or reckless conduct includes but is not limited to MANUFACTURING
24   DEFENDANTS’ failure to take reasonable measures to ensure PFAS, including
25   PFOA and PFOS, which they knew to be carcinogenic, did not contaminate the
26

                                                                        ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 27 of 37              P.O. Box 15935
                                                                       SEATTLE, WASHINGTON 98115
                                                                       Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ     ECF No. 1    filed 03/30/20    PageID.28 Page 28 of 42




 1   water supply, did not damage Plaintiffs’ property, and was not ingested by
 2   Plaintiffs’ users.
 3        149.     MANUFACTURING DEFENDANTS have caused great harm to the
 4   property and water supplies of Plaintiffs and demonstrated an outrageous
 5   conscious disregard for their safety and property with implied malice, warranting
 6   the imposition of punitive damages.
 7        150.     MANUFACTURING DEFENDANTS failed to provide sufficient
 8   warning that the use and storage of MANUFACTURING DEFENDANTS’ product
 9   would cause the product to be released into the environment and cause the
10   contamination of the environment, groundwater, and drinking water, with PFAS
11   including PFOA and PFOS.
12        151.     Adequate instructions and warnings on the AFFF products could have
13   reduced or avoided the foreseeable risks of harm to Plaintiffs’ property, which
14   includes the water, and the users of their property.
15        152.     Had MANUFACTURING DEFENDANTS provided adequate
16   warnings, Plaintiffs could have taken measures to prevent the injury or lessen it
17   including through filtration or shifts to alternative supplies of water from sources
18   other than the aquifer which would be contaminated through the use of the PFAS-
19   contaminated AFFF.
20        153.     Had MANUFACTURING DEFENDANTS provided adequate
21   warnings to the end users, steps could have been taken to reduce or prevent the
22   release of PFAS, including PFOA and PFOS, into the environment, groundwater,
23   and drinking water.
24        154.     MANUFACTURING DEFENDANTS’ failure to warn was a direct
25   and proximate cause of the environmental and health impacts from PFAS,
26   including PFOA and PFOS, that came from the use, storage, and disposal of AFFF

                                                                        ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 28 of 37              P.O. Box 15935
                                                                       SEATTLE, WASHINGTON 98115
                                                                       Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ      ECF No. 1     filed 03/30/20   PageID.29 Page 29 of 42




 1   at Fairchild and in turn the injury to Plaintiffs’ property including the water being
 2   used by them.
 3        155.    As such, MANUFACTURING DEFENDANTS’ failure to provide
 4   adequate and sufficient warnings for the AFFF that they manufactured, marketed,
 5   and sold renders the AFFF a defective product.
 6        156.    As a result of MANUFACTURING DEFENDANTS’ manufacture,
 7   sale, or distribution of a defective product, MANUFACTURING DEFENDANTS
 8   are strictly liable in damages to the Plaintiffs.
 9        157.    MANUFACTURING DEFENDANTS’ acts were willful, wanton,
10   reckless, and/or conducted with a reckless indifference to the rights of Plaintiffs.
11
                                   THIRD CAUSE OF ACTION
12
                  AGAINST THE MANUFACTURING DEFENDANTS FOR
13                 MANUFACTING DEFECT/DEFECTIVE DESIGN
14        158.    Plaintiffs hereby repeat, reallege, and reiterate each and every
15   allegation in the preceding paragraphs as if fully restated herein.
16        159.    This cause of action is brought pursuant to Washington State statutory
17   and common law, to include but not limited to Chapter 7.72 RCW.
18        160.    MANUFACTURING DEFENDANTS knew or should have known
19   that exposure to PFAS, including PFOA and/or PFOS, was hazardous to the
20   environment and to human health
21        161.    MANUFACTURING DEFENDANTS knew or should have known
22   that the manner in which they were manufacturing, marketing, and selling AFFF,
23   containing PFAS, including PFOA and/or PFOS, was hazardous to human health
24   and the environment.
25        162.    MANUFACTURING DEFENDANTS knew or should have known
26   that the manner in which they were manufacturing, marketing, and selling AFFF

                                                                         ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 29 of 37               P.O. Box 15935
                                                                        SEATTLE, WASHINGTON 98115
                                                                        Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ     ECF No. 1     filed 03/30/20   PageID.30 Page 30 of 42




 1   containing PFAS, including PFOA and/or PFOS, would result in the contamination
 2   of the municipal and private water supplies at United States facilities due to their
 3   proximity to such facilities where AFFF was being used. They knew or should
 4   have known that AFFF at Fairchild would contaminate the aquifer(s) at Fairchild
 5   and the drinking water wells and well-fields drawing from the aquifer(s).
 6        163.    Knowing of the dangerous and hazardous properties of the AFFF,
 7   MANUFACTURING DEFENDANTS could have manufactured, marketed, and
 8   sold alternative designs or formulations of AFFF that did not contain PFAS,
 9   including PFOA or PFOS.
10        164.    These alternative designs and/or formulations were already available,
11   practical, and technologically feasible.
12        165.    The use of these alternative designs would have reduced or prevented
13   the reasonably foreseeable harm to property caused by the MANUFACTURING
14   DEFENDANTS’ manufacture, marketing, and sale of AFFF that contained PFAS,
15   including PFOA or PFOS.
16        166.    Additionally, the AFFF that was manufactured, marketed, and sold by
17   the MANUFACTURING DEFENDANTS contained PFAS, including PFOA
18   and/or PFOS, chemicals that were so toxic and dangerous to human health and the
19   environment, mobile, and persistent, that the act of designing, formulating,
20   manufacturing, marketing, and selling this product was unreasonably dangerous
21   under the circumstances.
22        167.    The AFFF manufactured, marketed, and sold by the
23   MANUFACTURING DEFENDANTS was defectively designed as the foreseeable
24   risk of harm could have been reduced or eliminated by the adoption of a
25   reasonable, alternative design that was not unreasonably dangerous.
26

                                                                        ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 30 of 37              P.O. Box 15935
                                                                       SEATTLE, WASHINGTON 98115
                                                                       Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ      ECF No. 1     filed 03/30/20   PageID.31 Page 31 of 42




 1        168.    MANUFACTURING DEFENDANTS’ defective design and
 2   formulation of AFFF was a direct and proximate cause of the environmental and
 3   health impacts from PFAS, including PFOA and PFOS, that came from the use and
 4   storage of AFFF at Fairchild.
 5        169.    The AFFF did not conform to implied warranties required by law.
 6        170.    As a direct result of the contamination Plaintiffs have lost use and
 7   enjoyment of their property and have suffered damages, discomfort, inconvenience
 8   and annoyance as a consequence of the contamination of their property by
 9   MANUFACTURING DEFENDANTS.
10        171.    As a result of MANUFACTURING DEFENDANTS’ design and
11   formulation of a defective product, MANUFACTURING DEFENDANTS are
12   strictly liable in damages to Plaintiffs.
13        172.    MANUFACTURING DEFENDANTS’ acts were willful, wanton,
14   reckless, and/or conducted with a reckless indifference to the rights of Plaintiffs.
15

16
                                  FOURTH CAUSE OF ACTION
17
           AGAINST THE MANUFACTURING DEFENDANTS FOR BREACH
18            OF IMPLIED WARRANTY OF MERCHANTABILITY
19        173.    Plaintiffs hereby repeat, reallege, and reiterate each and every
20   allegation in the preceding paragraphs as if fully restated herein.
21        174.    At the time MANUFACTURING DEFENDANTS marketed, sold,
22   and distributed PFAS-containing AFFF, MANUFACTURING DEFENDANTS
23   knew of the intended use by the UNITED STATES and the USAF and impliedly
24   warranted AFFF was safely fit for fire suppression and fire training exercises and
25   was of merchantable quality, effective, and safe for such use.
26

                                                                         ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 31 of 37               P.O. Box 15935
                                                                        SEATTLE, WASHINGTON 98115
                                                                        Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ        ECF No. 1   filed 03/30/20   PageID.32 Page 32 of 42




 1        175.        MANUFACTURING DEFENDANTS knew, or had reason to know,
 2   that Plaintiffs would rely on MANUFACTURING DEFENDANTS’ judgment and
 3   skill in providing the AFFF for its intended use.
 4        176.        The UNITED STATES reasonably relied upon the skill and judgment
 5   of MANUFACTURING DEFENDANTS that the AFFF was of merchantable
 6   quality, safe, and effective for its intended use.
 7        177.        Contrary to such implied warranties, the AFFF manufactured, sold
 8   and distributed by the MANUFACTURING DEFENDANTS was not of
 9   merchantable quality, safe, or effective for its intended use because the AFFF was
10   unreasonably dangerous, defective, unfit, and ineffective for the ordinary purposes
11   for which the AFFF was used at Fairchild.
12        178.        As a direct and proximate result of MANUFACTURING
13   DEFENDANTS’ breach of implied warranties, the use proximately caused injury
14   to Plaintiffs’ property and caused serious injury to Plaintiffs’ property and
15   damages.
16        179.        As a direct and proximate result of MANUFACTURING
17   DEFENDANTS’ breach of implied warranties, the use proximately caused injury
18   to Plaintiffs’ property and other damages to them. As such, they are strictly liable
19   to Plaintiffs.
20
          MANURACTURING DEFENDANTS: MARKET SHARE LIABILITY,
21      ALTERNATIVE LIABILITY, CONCERT OF ACTION, ENTERPRISE
                             LIABILITY
22
          180.        MANUFACTURING DEFENDANTS are manufacturers that control
23
     a substantial share of the market for PFAS-containing AFFF in the United States
24
     and are jointly responsible for the contamination of the groundwater near Fairchild
25
     and for causing the damages and injuries complained of in this action. Market
26
     share liability attaches to the MANUFACTURING
                                                                         ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 32 of 37               P.O. Box 15935
                                                                        SEATTLE, WASHINGTON 98115
                                                                        Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ      ECF No. 1    filed 03/30/20   PageID.33 Page 33 of 42




 1   DEFENDANTS and the liability of each should be assigned according to its
 2   percentage of the market for PFAS-containing AFFF at issue in this Complaint. It
 3   is impossible to identify the exact MANUFACTURING DEFENDANT that
 4   manufactured any given batch of AFFF; and there has been comingling of batches
 5   in the environment; therefore, the harm is indivisible and the harm, contribution of
 6   each MANUFACTURING DEFENDANT is indistinguishable, and the product
 7   giving rise to the harm is fungible.
 8        181.    Concert of action liability attaches to all MANUFACTURING
 9   DEFENDANTS, each of which participated in a common plan to commit the torts
10   alleged herein and each of which acted tortuously in pursuance of the common
11   plan to knowingly manufacture and sell inherently dangerous AFFF-containing
12   PFAS, including PFOA and/or PFOS.
13        182.    Enterprise liability attaches to all of the MANUFACTURING
14   DEFENDANTS for casting defective products into the stream of commerce.
15
                  ASSERTION OF PUNITIVE DAMAGES AGAINST THE
16                     MANUFACTURING DEFENDANTS
17        183.    Plaintiffs hereby repeat, reallege, and reiterate each and every
18   allegation in the preceding as if fully restated herein.
19        184.    Upon information and belief, MANUFACTURING DEFENDANTS
20   engaged in willful, wanton, malicious, and or/reckless conduct that caused the
21   foregoing property damage and nuisances upon the properties of Plaintiffs
22   disregarding their protected rights.
23        185.    MANUFACTURING DEFENDANT have caused great harm to the
24   property and water supplies of Plaintiffs and demonstrated an outrageous
25   conscious disregard for their safety with implied malice, warranting the imposition
26   of punitive damages.

                                                                        ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 33 of 37              P.O. Box 15935
                                                                       SEATTLE, WASHINGTON 98115
                                                                       Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ      ECF No. 1    filed 03/30/20   PageID.34 Page 34 of 42




 1                                 FIFTH CAUSE OF ACTION

 2                   AGAINST THE UNITED STATES FOR TRESPASS
 3        186.    Plaintiff, TRIBE, hereby repeats, realleges, and reiterates each and
 4   every allegation in the preceding as if fully restated herein.
 5        187.    The USAF used and disposed of PFAS-containing AFFF.
 6        188.    These actions violated mandatory duties imposed on the USAF by
 7   federal and state law and therefore constituted per se negligence.
 8        189.    The USAF could reasonably foresee that PFAS would contaminate
 9   the West Plains Aquifer and contaminate the City’s wellfield. The USAF also
10   could reasonably foresee that PFAS would be conveyed to the water supply system
11   and property of the City’s water users, including the Plaintiffs.
12        190.    The USAF’s PFAS contamination entered the property of the
13   Plaintiffs, including the pipes and parts of the water system owned by the
14   Plaintiffs, and the Plaintiffs’ water within this system.
15        191.    Upon advice of the USAF and the City, TRIBE shut down the use of
16   the water received from the City, as a result of the trespass.
17        192.    The USAF’s trespass by PFAS caused damages to TRIBE in the
18   amount of $21,270,000 and TRIBE seeks this amount against the UNITED
19   STATES.
20

21
                                   SIXTH CAUSE OF ACTION
22
                   AGAINST THE UNITED STATES FOR NEGLIGENCE
23
          193.    PLAINTIFF, TRIBE, hereby repeats, realleges, and reiterates each
24
     and every allegation in the preceding as if fully restated herein.
25

26

                                                                          ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 34 of 37                 P.O. Box 15935
                                                                          SEATTLE, WASHINGTON 98115
                                                                          Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ      ECF No. 1    filed 03/30/20   PageID.35 Page 35 of 42




 1        194.    The USAF owed a duty of care to the public and to TRIBE to comply
 2   with the laws protecting water to ensure that no health hazards or pollution of
 3   drinking water supplies were created.
 4        195.    The body of federal and state water law creates a standard of care and
 5   the UNITED STATES’ violations of these laws constitute per se negligence.
 6        196.    The USAF was negligent in its actions and omissions including its
 7   violation of the NPDES permit for WW-1 and its failure to obtain Washington
 8   State permits for its various modes of PFAS introduction into groundwater.
 9        197.    It was foreseeable by the USAF that its negligent actions, which
10   involved breaches of mandatory duties imposed by federal and state law, would
11   contaminate drinking water supplies.
12        198.    As a result of its negligence, the USAF proximately caused the
13   contamination (injury) of the wellfield and TRIBE’s property and water supply.
14        199.    Plaintiff, TRIBE, suffered damages in the amount of $21,270,000 and
15   seeks the amount against the UNITED STATES.
16

17
                                SEVENTH CAUSE OF ACTION
18
                     AGAINST THE UNITED STATES FOR NUISANCE
19
          200.    PLAINTIFF, TRIBE, hereby repeats, realleges, and reiterate each and
20
     every allegation in the preceding as if fully restated herein.
21
          201.    The USAF intentionally conducted actions with respect to the use and
22
     disposal of PFAS-containing AFFF. The USAF knew that the ground and
23
     groundwater of the West Plains Aquifer at Fairchild would offer a disposal
24
     mechanism for its pollutants.
25

26

                                                                        ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 35 of 37              P.O. Box 15935
                                                                       SEATTLE, WASHINGTON 98115
                                                                       Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ      ECF No. 1    filed 03/30/20   PageID.36 Page 36 of 42




 1        202.    The USAF violated mandatory duties imposed on it by federal and
 2   state law when it engaged in unpermitted use and disposal of PFAS. This
 3   constitutes per se negligence and a breach of the USAF’s duties to TRIBE.
 4        203.    The USAF could reasonably foresee that PFAS would contaminate
 5   the West Plains Aquifer and contaminate the City’s wellfield. It also could
 6   reasonably foresee that PFAS would be conveyed to the pipes and property of the
 7   City’s water users, including TRIBE.
 8        204.    The USAF contaminated the property of the Plaintiff, the pipes and
 9   parts of the water system that it owns, with PFAS contamination in excess of
10   health advisories.
11        205.    Upon advice of the USAF and the City, TRIBE shut down the use of
12   the water that received from the City as a result of the trespass.
13        206.    The USAF contaminated public water supplies in violation of RCW §
14   7.48.140.
15        207.    The USAF substantially and unreasonably interfered with the use of
16   Plaintiff’s property, including its water supply. This interference constituted a
17   nuisance.
18        208.    The USAF caused damages to TRIBE in the amount of $21,270,000
19   against the United States. The TRIBE seeks damages in this amount against the
20   United States.
21

22

23

24

25

26

                                                                          ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 36 of 37                 P.O. Box 15935
                                                                          SEATTLE, WASHINGTON 98115
                                                                          Telephone: (207) 409-6060
       Case 2:20-cv-00127-SMJ     ECF No. 1   filed 03/30/20     PageID.37 Page 37 of 42




 1

 2                              VIII. PRAYER FOR RELIEF
 3

 4         WHEREFORE, the Plaintiffs demand judgment against Defendants, and
 5   each of them, jointly and severally, and request the following relief from the Court:
 6         A. An award to Plaintiffs of general, compensatory, exemplary,
 7            consequential, nominal, and punitive damages from the
              MANUFACTURING DEFENDANTS; in an amount of at least
 8
              21,270,00.00 with punitive damages to be added to this amount;
 9
           B. An award to TRIBE from the UNITED STATES, in the amount of
10
              $21,270,000 and attorneys’ fees and costs allowed by statute,
11
           C. An order for an award of attorney fees and costs, as provided by law;
12

13         D. Pre-judgment and post-judgment interest as provided by law; and
14
           E. An order for all such other relief the Court deems just and proper.
15

16                             Dated this 30th Day of March, 2020
17
                                                  /s/ Valerie Lee
18
                                                  ACADIA LAW PLLC
19                                                Valerie Ann Lee, WSBA No. 23548
                                                  P.O. Box 15935
20                                                Seattle, WA 98115
                                                  207-409-6060
21

22

23

24

25

26

                                                                        ACADIA LAW PLLC
     CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL - Page 37 of 37              P.O. Box 15935
                                                                       SEATTLE, WASHINGTON 98115
                                                                       Telephone: (207) 409-6060
                                                                    Case 2:20-cv-00127-SMJ                             ECF No. 1            filed 03/30/20          PageID.38 Page 38 of 42

                        EXHIBIT A TO COMPLAINT PG 1 of 5
                                                                                                                                                                                                                                    LEGEND

                                                                                                                                                                                                                                            MUNICIPAL BOUNDARY

                                             UNINCORPORATED                                                                                                                                                                                 USAF PROPERTY BOUNDARY
                                             SPOKANE COUNTY




                                                                                                                                                                                                                     S RUSSELL ST
                                                                                                                                                                                                                                            HIGHWAY

                                                                                                                                                                                                                                    ZONINGa




                                                                                                                                                                                         S LUNDSTROM ST
                                                                                                                                                                                                                                            RESIDENTIAL
                                                                                                               «2                                                                                                                           COMMERCIAL

                                                                                                                                                                                                                                            LIGHT INDUSTRIAL

                                                                                                                                                                                                                                            HEAVY INDUSTRIAL

                                                                                                                                                                                                                                            RECREATIONAL, OPEN SPACE, PUBLIC
                                                                                                                                                                                                          21ST AVE
                                                                                                                                                                                                                                            TRIBAL LANDS




                                                                                                                                   S RAMBO RD
                                                                                                                                                             CRAIG                                                                          MINING
                                                                                                                                                              ROAD
                                                                                                                                                            LANDFILL                  CITY OF                                       ALL OTHER AREAS OUTSIDE USAF PROPERTY BOUNDARIES
                                                                                                                                                                                  AIRWAY HEIGHTS




                                                                                                                                                                     S CRAIG RD
                                                                                                                                                                                                                                    AND OUTSIDE MUNICIPAL BOUNDARIES LIE WITHIN
                                                                                                                                                                                                                                    UNINCORPORATED SPOKANE COUNTY AND ARE ZONED
                                                                                                                                                                                                                                    RURAL TRADITIONAL
                                                                                                                                                                                    W MCFARLANE RD                                  a
                                                                                                                                                                                                                                    CITY OF AIRWAY HEIGHTS ZONING DATA PROVIDED BY CITY
                                                                                                                                                                                                                                    OF AIRWAY HEIGHTS PLANNING DEPARTMENT.
                            W MCFARLANE RD
                                                                                                                                                                                                                                    CITY OF SPOKANE ZONING DATA DOWNLOADED FROM
                                                                                                           FAIRCHILD                                                                                                                http://www.spokanecity.org/services/gis/data/.
                                                                                                           AIR FORCE
                                                                                                              BASE                                                                                                                  ZONING DATA PRESENTED FOR UNICORPORATED AREAS OF
                                                                                                                                                                                                                                    SPOKANE COUNTY WAS DIGITIZED FROM THE SPOKANE
                                                                                                                                                                                   CITY OF                                          COUNTY BUILDING AND PLANNING MAP DOWNLOADED
                               S BROOKS RD




                                                                                                                                                                                  SPOKANE                                           FROM http://www.spokanecounty.org/bp/content.aspx?c=2299.




                                                                                                                                                RAILROAD
                                                                                                                                                                                                              W THORPE RD


                             W THORPE RD


                                                                                                                                                           UNINCORPORATED
                                                                                                                                                           SPOKANE COUNTY




                                                                           UNINCORPORATED
                                                                           SPOKANE COUNTY
                                                                                                                                                                                                                                        0                  2,500            5,000
                                                                                                                                                                                                                                                                               Feet       ³
                                                                                                                               W HALLETT RD                   «
                                                                                                                                                              902

                                                                                                                                                                                                                                                                   «
                                                                                                                                                                                                                                                                   90

      W HALLETT RD




                                                                                                                                                                                                                                    FIGURE 1-2
                                                                                                                                                             SOURCE: Source: Esri, DigitalGlobe, GeoEye, i-cubed,                   FAIRCHILD AFB VICINITY AND ZONING
                                                            CITY OF                                                                                          USDA, USGS, AEX, Getmapping, Aerogrid, IGN, IGP,
                                                                                                                                                                                                                                    FAIRCHILD AIR FORCE BASE, WASHINGTON
                                                            MEDICAL
                                                             LAKE
O:\AFCEE\COMMONFILES\FAIRCHILDAFB\MAPFILES\BY.FC.BJ.01\FIG01_03_ZONING.MXD 6/13/2013 8:38:04 AM FELHADID
  Case 2:20-cv-00127-SMJ                     ECF No. 1         filed 03/30/20                PageID.39 Page 39 of 42

       WW-Waste Water Siles
       SW-Solid Waste Sites
       FT -Fire Training Sites
       IS -Industrial Spill Sites
       PS -POL Spill Sites
       OB-OfH3ase Sites
                                                                                                             I
                                                                                                             i
                                                                                                             I
                                                                                                            I
                                                                                                            I
                                                                                                            I
                                                                                                            I
                                                                                                            I
                                                                                                   IS-4     !ww-1
                                                                            �==============• !
                                                                                          FT-1 I
                                                                        ......-------,--j
                                                                                                           !
                                                                                                           l
                                                                                                               ·,
                                                               i
                                                               L---·-·--ps-7
                                                                            i•                                      L,
                                                                    r_;
                                                                                 .-----.

                                                                    I                                                I
                                                                    I                                                I
                                                                    I

                                                                                                          --
                      e::,o   o   aoo                               \                                               r
                                                                        \                                           i
                                                                            '
                                                                                "·
                                                                                     '-·--   --- -·-
          V,c,nity Mop
          {not to •cot•>
                                            .
                                        Sook!�     ���•L.  .
                                            I

                                  ·('.\r.di j                  EXHIBIT A TO COMPLAINT
                                   I
                                  I:       •
                                       Foorc••14           I
                                                   Sp:ag,...
                                                        ·•
                                                               PG 2 of 5
                                         .t.F8
                                  :                  08·1j
                                  I                        •
                                  :
                                  I----------·-·i.


Figure 2-1.  Index and Site Hap of Fairchild AFB and
Mica Peak Radar Station (08-1), Washington.                                                         ()Baneue
                                                                                                          Denver Operations
 EXHIBIT A TO COMPLAINT PG 3 of 5                                                        824     84
2:20-cv-00127-SMJ               ECF No. 1         filed 03/30/20        PageID.40 Page 40
   0                400 ,ttT

        SC J. LIE




  ./
                                                       "'a:
                                                       ..
                                                       C




                                                       "'
                                                       ..
                                                       0

                                                       0

                                                       a:
                                                       <>

                                                                      \
                                                                       \
                                                  SITE FT-I



                                -7
                    KEY
                                  I                                                     LOW
                                                                                       AREA

                                  I
                                                                              ,,, •I
            GRACED A�EA
 :::.;.::   UNPAVED ROAD
            DRAINAGE
                                  I
                                         ::.::::::::::::::: = = ::=.O::.",,
            PRESENT·i>AY FAIRCHILD AFB                                     ///     I
            PROPERTY 80UNOARY
                                                                                       THORPE ROAD




  Figure 3-6.           Historic Map of Sites fl-1 and WW-1, July 1972
I   Case 2:20-cv-00127-SMJ
         EXHIBIT A TO COMPLAINT PG 4 of 5
                                            ECF No. 1             filed 03/30/20                                                          489
                                                                                                                       PageID.41 Page 41 of 42   77

I            24" Reinforced
             Concrete Pipe
                                                                                                                               Inlet: 60"
                                                                                                                              Concrete Pipe

I
                                                                  - .. - ... --
I                                                            -·                             .,.




I                                                                 --.l.         4                -
                                                                                    ---




                                                                     -., -::
                                                                     , J•   -




I                                                   ...
                                                     ..
I
I
                                             --.
                                              .. -
                                                                                       --
I
                                                                                ....
                                             .. ..
                                               -;
                                                                            '
                                                                                 .,-4-. -:....
                                                                                                      .,::..,
                                                                                                          .;;.
                                                                                                           •
                                                                                                                 ...
                                                                                                 '"
                                                                                �-� �'•"?_:··

                                              ..
I
                                                                                                         +        ...... J*




                                                                                                                                    ..
I
                                                                                                                                          <
                                                                                                                    Skimmed
                                                                                                                   Waste Pond
       -N-

I
                                                          Skimming
                                                            Basin

             Scale ,n Feet

I             so   100               200




I
                                                                                                                                    .,;
                Vrc1n1ty M�p
                (not to scale)
                                                                  Sk1mm1ng
                                                                   \Boom
                                                          .. ;.;r
                                                                  -==�=-

I
                                                                         �b-,l

                             Wi11tt•;ater




I                                                                   UU
                             Trtiltment
                                 Plilnt

                                                                                    ��utlet: 3011 Corregated
                                                                                             Metal Pipes


I                                                         Figure 4. 6

I                             INDUSTRIAL WASTE LAGOONS
                        FAIRCHILD AIR FORCE BASE, WASHINGTON


I
                                                                  67
                      EXHIBIT A TOECF
              Case 2:20-cv-00127-SMJ COMPLAINT         PG
                                       No. 1 filed 03/30/20                                                                                5PageID.42
                                                                                                                                             of 5                Page 42 of 42




                                                                               ­¬
                                 ­¬




                                                                                                             ­¬
                                                                                                    1561-2
­¬




                     Current FTA




                                                                                                                                       ­¬
                                                                                 1561-1                                                                                  1565




                                                                                                                                                                          S Rambo Rd
                                                                                                                                                                  ­¬
                                                                                                                                            No Name
                                                                                              1550
                                                                                                                                             Ditch




                                                                                                                                                                                           ­¬
                                                                                                                                                                                       ­¬
                                                                                                                                                          1570




                                                Thorpe Rd
                                                                         FT032 (FT02)
                                                                                                                                                                                       W Thorpe Rd




             1423                    1424                    1425         1426        1427



                                   1428
                                                                                                                  FT004 (FT01)




         ³
             1437       1438         1439        1440         1441                    1443
                                                                          1442                  1444




      1432                                              1489 1490         1492    1494       1496    1498
             1449                   1450         1451
                                                                     1491      1493    1495     1497


                                                                                                                        1600
  0    125 250               500
                                    1454
              Feet
                        1473                     1474                    1475                  1476
  Note:                                                                                             Source: Esri, DigitalGlobe, GeoEye, Earthstar Geographics, CNES/Airbus DS, USDA, USGS,
  FTA = fire training area                                                                          AEX, Getmapping, Aerogrid, IGN, IGP, swisstopo, and the GIS User Community
 \\roswell\Arcinfo\Av_Proj\AFCEC\Fairchild\GIS\MapFiles\Final_revised\
 Figure_2.1.mxd
 9/2/2015 AR
                                                                                                                Legend                                           Figure 2.1
                                                                                                                   ­¬
 Source: Wetland, National Wetlands Inventory - Wetland Polygons, Published            Stormwater Drainage Line          Approximate Uppermost, Shallow
         September 2012, U.S. Fish and Wildlife Service, Division of Habitat
         and Resource Conservation, Washington, D.C.
         http://www.fws.gov/wetlands/                                                  Sanitary Wastewater Line          Groundwater Flow Direction             Locations of
                                                                                       Road
                                                                                                                  Wetland                                   Fire Training Areas,
                                                                                       Approximate Location             Freshwater Emergent Wetland
                                                                                       Boundary
                                                                                                                         Freshwater Pond
                                                                                                                                                              Eastern Part of
                                                                                       Base Boundary
                                                                                                                                                               Fairchild AFB,
                                                                                       Building
                                                                                                                                                                Washington
